Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
1.    This office action for US Patent application 16/796,693 is responsive to the request to consider the documents listed in the information disclosure statements (IDS) from 02/25/2022 and 03/15/2022 which were filed on/after the Notice of Allowance (NOA) dated 02/25/2022. Currently, Claims 1, 2, 4-6, 8, 10-15, 17, 18, and 20-25 are pending and are presented for examination.

Information Disclosure Statement
2.	The information disclosure statements (IDS) were submitted on 02/25/2022 and 03/15/2022.  The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Terminal Disclaimer
3. 	The terminal disclaimer filed on 01/20/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on Application Number 17/019,675 (Note: 17/019,675 was allowed on 03/11/2022, however, the patent has not yet been issued) and Patent Number US 11,134,267 B2 was previously reviewed and was accepted as indicated in the NOA on 02/25/2022. The terminal disclaimer has been recorded.
Allowable Subject Matter
4. 	The IDS documents referenced above have been considered and Claims 1, 2, 4-6, 8, 10-15, 17, 18, and 20-25 remain allowed as indicated in the NOA on 02/25/2022.

REASONS FOR ALLOWANCE
5. 	The Examiner’s statement of reasons for allowance is the same as that presented in the NOA dated 02/25/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Accordingly, for the reasons presented above, Claims 1, 2, 4-6, 8, 10-15, 17, 18, and 20-25 remain allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A. HANSELL Jr. whose telephone number is (571)270-0615.  The examiner can normally be reached on Mon - Fri 9 am- 6 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/RICHARD A HANSELL  JR./Primary Examiner, Art Unit 2486